Citation Nr: 1503237	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  08-24 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus with plantar fasciitis and tendonitis/bursitis prior to June 24, 2009, and in excess of 50 percent therefrom, to include on an extraschedular basis pursuant to 3.321(b). 
 
2.  Entitlement to an initial rating in excess of 10 percent for chronic gastritis with hiatal hernia.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had military service from September 1979 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from initial rating decisions in May 2007 and September 2010 by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  By these rating actions, the RO granted service connection for bilateral pes planus with plantar fasciitis and tendonitis and bursitis and gastritis, respectively; initial 10 percent disability ratings were assigned, effective August 30, 2006 and March 24, 2010--the date VA received the Veteran's claims for compensation for these disabilities.  

By a July 2008 rating decision, the RO granted an initial 30 percent rating to the service-connected bilateral pes planus with plantar fasciitis effective from August 30, 2006, the date of the claim.  In a March 2010 rating decision, the RO granted an increased 50 percent rating for bilateral pes planus with plantar fasciitis and tendonitis/bursitis effective from June 24, 2009.  The Board has characterized the initial rating claim with respect to the service-connected bilateral foot disability to reflect the RO's awards for the prescribed time periods as reflected on the title page.  

In May 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In February 2014, the Board remanded the matters on appeal to the RO for additional development.  The requested development has been completed and the matters have returned to the Board for further appellate consideration. 

The evidence of record reflects that the Veteran has maintained that his service-connected disabilities, to include his service-connected bilateral pes planus with plantar fasciitis and tendonitis/bursitis, have limited his ability to maintain substantially gainful employment.  (See Veteran's representative's November 2014 written argument to VA, received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic claims file on November 17, 2014).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his initial rating claim for his service-connected bilateral pes planus with plantar fasciitis and tendonitis/bursitis pursuant to Rice.  In view of the foregoing, the TDIU issue will be considered by the Board in the Remand below.

The issues of entitlement to an initial disability rating in excess of 50 percent for the service-connected bilateral pes planus with plantar fasciitis and bursitis/tendonitis, to include on an extraschedular basis pursuant to 3.321(b) and entitlement to TDIU addressed in the REMAND portion of the decision below are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the period prior to June 24, 2009, and resolving all reasonable doubt in the Veteran's favor, his service-connected bilateral pes planus with plantar fasciitis and tendonitis/bursitis was productive of pronounced residual impairment as manifested by excessive pronation of the feet on weight bearing with pain at the heels plantarly and posteriorly that was unrelieved by the use of orthopedic shoes or appliances,  cortisone shots and pain medication.

2.  The evidence of record shows that the service-connected chronic gastritis and hiatal hernia is manifested by daily nausea, vomiting, heartburn, and abdominal pain with bouts of diarrhea and constipation. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, for the period prior to June 24, 2009, the criteria for an initial 50 percent disability rating for bilateral pes planus with plantar fasciitis and tendonitis/bursitis were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.119, Diagnostic Code 5276 (2014).

2.  The criteria for the assignment of an initial disability rating of 30 percent for the service-connected gastrointestinal disability have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5017 (West 2014); 38 C.F.R. §§ 4.7, 4.112, 4.113, 4.114 including Diagnostic Code 7307.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

This appeal arises, in part, from disagreement with initial 10 percent disability ratings following the grant of service connection for bilateral pes planus with plantar fasciitis and tendonitis/bursitis and chronic gastritis and hiatal hernia in the appealed May 2007 and September 2010 rating actions, respectively.  The Court has held that once service connection is granted the claim is substantiated, any deficiency in the Veterans Claims Assistance Act of 2000 (VCAA) notice is not prejudicial and further VCAA notice is generally not required.  Dunlap v. Nicholson, 21 Vet App 112 (2007); Dingess, supra.  The United States Court of Appeals for the Federal Circuit has also held that additional VCAA notice is not required when there is an appeal from an initial grant of service connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, in view of the foregoing case precedent, the Board finds that no further VCAA notice was required once VA awarded service connection for the above-cited service-connected disabilities. 

VA also fulfilled its duty to assist the Veteran with his claims of entitlement to initial 30 and 10 percent ratings for the service-connected bilateral pes planus with plantar fasciitis and bursitis/tendonitis prior to June 24, 2009 and chronic gastritis and hiatal hernia, respectively, by obtaining all relevant evidence in support of these claims, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs) and VA treatment records and identified private treatment records.  In addition, the Veteran provided testimony in support of his claims before the undersigned in May 2013. 

VA examined the Veteran to determine the current (then) severity of his service-connected bilateral pes planus and plantar fasciitis and tendonitis/bursitis in May 2007 and June 2008, which is temporal to the period prior to June 24, 2009.  In April 2014 and pursuant to the Board's February 2014 remand directives, VA examined the Veteran to determine the nature and severity of his chronic gastritis and hiatal hernia.  Copies of these VA examination reports are contained in the claims files.  The VA examiners conducted pertinent physical examinations of the Veteran's feet and gastrointestinal system in order to properly evaluate the feet and gastrointestinal disability under their appropriate schedular criteria.  The examinations are thereby deemed adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining additional VA examinations or opinions concerning the issues decided herein is not necessary. 

Finally, a discussion of the Veteran's May 2013 hearing before the undersigned is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here. The issues on appeal (initial rating claims) were identified at the above-cited hearing.  Information was also elicited from the Veteran concerning the severity of his feet and gastrointestinal symptoms.  

In light of the foregoing, the Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to the initial rating claims such that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001), VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.

II. Merits Analysis

The Veteran seeks initial ratings in excess of 30 percent for his service-connected bilateral pes planus with plantar fasciitis and tendonitis/bursitis prior to June 24, 2009 and an in excess of 10 percent for his service-connected chronic gastritis and hiatal hernia.  After a brief discussion of the general laws and regulations pertaining to initial rating claims, the Board will discuss each claim separately in its analysis below. 

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002). However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2014). 

VA must assess the level of disability from the date of initial application for service connection, such as the case with the Veteran's claims on appeal, and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating." See Fenderson v. West, 12 Vet. App 11 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

i) Evaluation in excess of 30 percent for bilateral pes planus with plantar fasciitis and tendonitis/bursitis prior to June 24, 2009. 

Historically, a May 2007 rating decision granted service connection for bilateral pes planus with plantar fasciitis, rated 10 percent disabling, effective August 30, 2006.  By a July 2008 rating decision, the RO granted an initial 30 percent rating to the service-connected bilateral pes planus with plantar fasciitis effective from August 30, 2006, the date of the claim.  In a March 2010 rating decision, the RO granted an increased 50 percent rating for bilateral pes planus with plantar fasciitis and tendonitis/bursitis effective from June 24, 2009.   

The Veteran seeks an initial rating in excess of 30 percent for his service-connected bilateral pes planus with plantar fasciitis and tendonitis/bursitis for the period prior to June 24, 2009.

Pes planus is rated under Diagnostic Code 5276, which provides that severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, will be rated at 20 percent if unilateral, and 30 percent if bilateral. Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, is rated 30 percent if unilateral, and 50 percent if bilateral.  38 C.F.R. § 4. 71a, Diagnostic Code 5276. 

The Board will resolve reasonable doubt in favor of the Veteran and award an initial 50 percent disability rating to the service-connected bilateral pes planus with plantar fasciitis and tendonitis/bursitis for the period prior to June 24, 2009.

In reaching this determination, the Board notes that VA treatment and examination reports, dated in May 2007 and June 2008, reflect that the Veteran had complained of bilateral foot pain that was unrelieved with shoe inserts and cortisone injections into his heels and pain medication.  He also reported that because his feet would swell, he was unable, at times, to wear arch supports.  These reports also disclose that the Veteran was unable to stand or walk for prolonged periods of time and that he was unable to participate in sports (e.g., football) because of his feet.  The Veteran walked with a slight limp at the June 2008 examination.  The May 2007 and June 2008 VA examiners noted that the Veteran's feet had caused him to miss several days of work as a VA counselor, a positon that required ambulation.  (See May 2007 and June 2008 VA feet examination reports).  

While neither the May 2007 nor June 2008 VA examination reports disclosed that the Veteran had marked deformity of the feet, an April 2008 VA treatment report contains clinical evidence of excessive pronation of the feet on weight bearing.  The examining VA clinician noted that the Veteran's foot problems would increase with time.  (See April 2008 VA treatment report).  The Board finds that, resolving all reasonable doubt in his favor, the evidence shows that for the period prior to June 24, 2009, the Veteran had pronounced bilateral pes planus and plantar fasciitis and tendonitis/bursitis and thus warrants the maximum schedular rating of 50 percent.  In reaching this determination, the Board finds that for the period prior to June 24, 2009, the evidence showed that the Veteran had excessive pronation of the feet on weight bearing and that the disability was not improved by the use of orthopedic shoes or appliances, cortisone injections or prescription medications.  Further, VA examiners in May 2007 and June 2008 indicated that the Veteran had to take time off from his work as  a VA counselor because his foot pain had interfered with his ability to ambulate and stand.  Thus, resolving all reasonable doubt in his favor, the evidence shows that for the period prior to June 24, 2009, the Veteran had pronounced bilateral pes planus and plantar fasciitis and tendonitis/bursitis and thus warrants the maximum schedular rating of 50 percent for this period.  

ii) Gastritis and Hiatal Hernia

The Veteran has been assigned an initial 10 percent rating for his service-connected gastritis with hiatal hernia pursuant to Diagnostic Code 7307.  38 C.F.R. § 4.114, Diagnostic Code 7307.  Under this diagnostic code, chronic gastritis is assigned a 60 percent rating with severe hemorrhages, or large ulcerated or eroded areas.  With multiple small eroded or ulcerated areas, and symptoms a 30 percent rating is assigned.  A 10 percent rating is assigned with small nodular lesions and symptoms.  Id.

The RO based its initial award of service connection for gastritis with hiatal hernia in the appealed September 2010 rating action, in part, on service treatment records reflecting that the Veteran had complained of abdominal, chest and stomach pains beginning in January 1980.  He was prescribed Mylanta and Kaeopectate.  Assessments of irritable colon syndrome and gastroenteritis were entered in January 1980 and February 1981, respectively.  A June 1983 service discharge examination report reflects that the Veteran's stomach was evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had frequent indigestions, but reported having had stomach, liver or intestinal trouble. 

The RO also based its award in September 2010 on an August 2010 VA examination report.  At that examination, the Veteran reported having episodes of heartburn with epigastric cramping, and intermittent (every three months or so) nausea and vomiting.  There was no history of diarrhea.  There were no peritoneal adhesions.  An abdominal examination was negative.  While the Veteran reported having lost seven (7) pounds in the previous three (3) months, it was noted to have been a result of dieting.  The VA examiner noted that an esophagogastroduodenoscopy, performed in April 2010, revealed a 3 millimeter hiatal hernia at the gastroesophageal junction and antral erythema which were indications of gastritis.  The mucosa was normal without any evidence of ulceration or erosion.  (See August 2010 VA stomach examination report and August 2010 esophagogastroduodenoscopy report). 

The Board finds, and as will be explained in more detail below, that evaluating the  clinical manifestations of the Veteran's service-connected gastritis and hiatal hernia under Diagnostic Code 7319 (irritable colon syndrome) is more favorable to him because it allows for the assignment of a 30 percent disability rating.  Under Diagnostic Code 7319, a 10 percent rating is assigned for irritable colon syndrome (spastic colitis, mucous colitis, etc.) where there is evidence of moderate disability with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent disability rating is warranted for severe disability with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2014).  Although the word "severe" is not defined in VA regulations, "severe" is generally defined as "extremely intense".  See Webster's New World Dictionary, Third College Edition (1988), 1012.  "Moderate" is defined as "of average or medium quality, amount, scope, range, etc.".  Id, 871.
The Board finds that the evidence of record supports an initial disability rating of 30 percent for the Veteran's gastritis with hiatal hernia under Diagnostic Code 7319.  As noted above, a 30 percent disability rating under this code requires evidence of   severe disability with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  VA treatment records, dated in February and April 2011 and April 2012, as well as June 2011 and April 2014 examination reports, pertinently reflect that the Veteran had complained of having daily heartburn, vomiting and nausea, as well as alternating constipation and diarrhea or nausea (February 2011 and April 2012 VA treatment reports), substernal pain (April 2014 VA examination report) and persistently recurrent epigastric distress (April 2014 VA examination report) that were unrelieved with medication (i.e., TUMS, Mylanta and Prilosec).  (See February and April 2011 VA treatment reports, and June 2011 and April 2014 VA examination reports).   

The Board finds that the service-connected disability picture more nearly resembles the criteria for a 30 percent rating under Diagnostic Code 7319.  Specifically, the record indicates that the Veteran experiences alternating diarrhea and constipation with more or less constant abdominal distress.  

A 30 percent rating is the maximum schedular rating available under Diagnostic Code 7319.  However, the Board has considered whether a disability rating in excess of 30 percent may be assigned under an alternate diagnostic code. 

As noted above, an April 2010 esophagogastroduodenoscopy report revealed a 3 millimeter hiatal hernia at the gastroesophageal junction and antral erythema which were indications of gastritis.  The mucosa was normal without any evidence of ulceration or erosion.  Thus,  rating the Veteran's gastrointestinal disability under Diagnostic Code 7346 (hiatal hernia) is for consideration. In order to warrant a disability rating in excess of 30 percent under this diagnostic code, the evidence must show pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  This has not been demonstrated.  While the above-cited VA treatment and examination reports uniformly disclose that the Veteran has had symptoms of pain and vomiting associated with his stomach disability, the same reports do not show that it was productive of  any material weight loss, hematemesis or melena or moderate anemia; or, other symptoms combinations productive of severe impairment of health.  Thus, an initial 60 percent disability rating for the Veteran's gastritis with hiatal hernia is not warranted under Diagnostic Code 7346.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

Finally, the Board finds that an initial 60 percent disability rating is not warranted under Diagnostic Code 7307.  38 C.F.R. § 4.114, Diagnostic Code 7307.  To warrant a 60 percent under this diagnostic code, the record must demonstrate that the Veteran has chronic hypertrophic gastritis with severe hemorrhages or large ulcerated or eroded areas.  This was not demonstrated on the April 2010 esophagogastroduodenoscopy.   Severe hemorrhages or large ulcerated or eroded areas were not identified.  An increased rating is therefore not warranted under this Diagnostic Code.  

IV. Fenderson Considerations

The Board finds that other than the initial 50 and 30 percent disability ratings assigned to the service-connected bilateral pes planus and plantar fasciitis and tendonitis and bursitis for the period prior to June 24, 2009 and chronic gastritis and hiatal hernia, respectively, there are no other bases for staged ratings pursuant to Fenderson, supra; see also 38 C.F.R. § 3.400 (2014).

V. Rice Considerations

The evidence of record reflects that the Veteran's bilateral foot disability has interfered with his employment as a VA counselor.  Thus, a TDIU claim has been raised and, as noted in the Introduction, it is addressed in the remand below. Rice, supra. 

VI. Extraschedular Considerations

Pursuant to § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms.  "38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Board finds, and as will be discussed in detail below, that that there is no evidence showing that the Veteran's chronic gastritis has presented such an exceptional or unusual disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  Id.  The schedular criteria specifically address the manifestations of this disability as described by the Veteran; thus, it is therefore unnecessary to reach the question of whether this disability causes marked interference with employment or frequent periods of hospitalization.  However, and as discussed in the remand below, consideration of  an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is warranted for the service-connected bilateral pes planus and plantar fasciitis and bursitis and tendonitis.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 


ORDER

For the period prior to June 24, 2009, subject to the law and regulations governing payment of monetary benefits, an initial 50 rating for bilateral pes planus with plantar fasciitis and tendonitis/bursitis is granted.

Subject to the law and regulations governing payment of monetary benefits, an initial 30 rating for gastritis and hiatal hernia is granted.


REMAND

The Board finds that prior to further appellate review of the claims of entitlement to an initial 50 percent rating for service-connected bilateral pes planus with plantar fasciitis and tendonitis/bursitis, to include on an extraschedular basis pursuant to 3.321(b), and entitlement to TDIU, additional substantive development is warranted as outlined in the directives below. 

Initial Rating in excess of 50 percent for bilateral pes planus with plantar fasciitis and tendonitis/bursitis 

The Veteran seeks an initial disability rating in excess of 50 percent for his service-connected bilateral pes planus with plantar fasciitis and tendonitis/bursitis.  In view of the decision above, the Veteran is currently in receipt of the highest disability rating, 50 percent, for the entire appeal period for this disability under Diagnostic Code 5276.  38 C.F.R. § 4.71a.  However, he asserts, through his representative, that he is entitled to an even higher rating based on his unemployability.  (See Veteran's representative's November 2014 written argument to the Board, at page (pg.) 3, received and uploaded to his VBMS electronic claims file on August 11, 2014).  Therefore, the Board must consider whether he is entitled to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Although the Board has jurisdiction to determine whether this special consideration is warranted, the Board does not have the authority to assign an extraschedular rating in the first instance.  See Thun v. Peake, 22 Vet. App. 111 (2008).  If this special consideration is warranted, then the appropriate disposition is to remand this issue for referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service.  See Bagwell, 9 Vet. App. at 238-39; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the RO or Board must determine whether his exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate his disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  
Here, in support of his claim for assignment of an extraschedular evaluation, the Veteran submitted a September 2014 report from his treating VA podiatrist reflecting that for many years, he had been under his care for his "foot conditions."  The VA podiatrist recommended that the Veteran discontinue his employment (the Veteran is a VA counselor/case manager) because he was disabled as a result of his foot conditions, as well as his diabetes mellitus with peripheral neuropathy and ankle pain and instability.  The VA podiatrist indicated that the Veteran had a slow and unsteady gait as a result of his neuropathy and ankle problems.  (See September 2014 report, prepared by the Veteran's treating VA podiatrist, labeled as "Correspondence," received and uploaded to the Veteran's VBMS electronic claims file on October 24, 2013).  In addition, in a September 2014 letter, the Veteran's treating VA physician opined that the Veteran could not continue at his present employment because of his post-concussion syndrome, chronic headaches/chronic neck pain, and chronic ankle pain/neuropathy.  The VA physician reported that per his neurologist and podiatrist, the Veteran was not currently (then) working.  (See September 2014 VA examiner's  report, labeled as "Correspondence," received and uploaded to the Veteran's VBMS electronic claims file on October 24, 2013).   The Board notes that service connection has been established for right and left ankle disabilities, but not for diabetes mellitus, peripheral neuropathy of the right and left lower extremities, neck/cervical spine disability, post-concussion syndrome, or headaches.  (See June 2014 rating action). 

In view of the Veteran's treating VA podiatrist's and physician's opinions, the Board finds that threshold criteria for extraschedular referral have been met; therefore, a remand is warranted so that the issue of entitlement to an initial disability rating in excess of 50 percent for service-connected bilateral pes planus and plantar fasciitis and tendonitis/ bursitis may be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b).

TDIU Claim

As noted in the Introduction, the Veteran has raised a claim of entitlement to TDIU. A request for a TDIU due to service-connected disabilities, "whether expressly raised by a [V]veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities ... as part of a claim for increased compensation."  Rice supra.  Entitlement to a TDIU, whether pursuant to Rice or otherwise, accordingly must be addressed.  Doing so at this time would be premature, however.  The Board cannot render a determination regarding the issue without there being prior notification, development, and initial adjudication of the TDIU claim as outlined in the indented paragraphs below.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim of entitlement to an initial disability rating in excess of 50 percent for the service-connected bilateral pes planus and plantar fasciitis and tendonitis/bursitis to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to an initial disability rating in excess of 50 percent for bilateral pes planus and plantar fasciitis and tendonitis/bursitis on an extraschedular basis under § 3.321(b).

2.  Provide the Veteran with a notification letter concerning his claim of entitlement to TDIU that complies with the notification requirements of 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2014).  In specific, this letter must set forth the criteria for establishing entitlement to a TDIU and include information on the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how VA determines disability evaluations and effective dates.

3.  Provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.
 
4.  Thereafter, evaluate any evidence received and determine whether any additional development is necessary, such as obtaining a VA examination in conjunction with the Veteran's TDIU claim.

5.  Adjudicate the claim of entitlement to TDIU.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


